DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
 
Claim Amendments
3.	The amendment filed March 16, 2022 has been entered. Claims 1 and 23 were amended.  Claims 13 and 15-16 were withdrawn from consideration. Claims 8-12, 14, 17 and 19-20 were canceled. Claims 1-7, 18, and 21-23 are under consideration in this Office Action.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  	Claims 1-7, 18 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-7, 18 and 23 are determined to be directed to natural products. Natural products are “judicial exemptions”. The rationale for this determination is explained below: 
Claims 1-7, 18 and 23 are drawn to a composition comprising an adjuvant and at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens are chosen from Rv1009, Rv3136, Rv3615c, Rv2628, Rv2034, and Rv3136 N-terminus. The Mtb antigens are not “markedly different” in structure than naturally occurring Mtb antigens derived from Mycobacterium tuberculosis. Thus, the ingredients of the composition are therefore not markedly different from their counterparts found in nature. This is evidenced by Anantha et al., (US Patent Pub. 2014/0377300 published Dec. 25, 2014); Commandeur et al., (Vaccine. Volume 32, Issue 29, 17 June 2014, Pages 3580-3588) and Millington et al.,(Proc Natl Acad Sci U S A. 2011 Apr 5;108(14):5730-5). Additionally, adjuvants are naturally occurring. Squalene, is a naturally occurring oil found in many plant and animal cells. Monophosphoryl lipid A (MPL) and aluminum salts are naturally occurring adjuvants. 
The claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring Mtb antigens and an adjuvant as a composition; the composition does not change the structure of the naturally occurring Mtb antigens or adjuvant. Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Response to Arguments
5.	Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. 
	Applicants point to the Pomelo Juice examples which is a product claim that has a markedly different characteristics from its naturally occurring counterpart.  In this example, when an effective amount of preservative is mixed with the pomelo juice, the preservative affects the juice so that it spoils much more slowly (spoils in a few weeks) than the naturally occurring juice by itself (spoils in a few days). This property (slower spoiling) of the claimed combination is markedly different from properties of the juice by itself in nature. Accordingly, the claimed combination has markedly different characteristics, and is not a “product of nature” exception. Contrary to applicants assertion, there is no markedly different characteristics from its naturally occurring counterpart.
Applicants’ argue that a person skilled in the art would recognize that the currently claimed combination is associated with immune responses upon administration to a subject.  However, applicants’ response is not that the ingredients of the composition are not markedly different from their counterparts found in nature; instead, applicants argue that when the composition is administered, the recipient has an immune response. This argument does not address the fact that the components of the composition are markedly different that the products of nature. The immune response of a recipient does not change the fact that the composition itself does not have a markedly different characteristic. Neither the recipient of the composition, nor the recipients’ immune response are a part of the rejected claims. Applicants have failed to point a markedly different characteristic of the composition.
Next, Applicants point to the gunpowder example, wherein the combination of products causes a markedly new characteristic to appear, an explosive characteristic.  Again, applicant has failed to point to a markedly different characteristic of the composition. As previously stated, the immune response of a recipient is not a characteristic of the composition. Furthermore, if the composition is not administered , then there is no markedly different characteristic associated with the composition. And, alternatively if one believed production of an immune response, was a markedly different characteristic; the administration of many antigens will invoke some kind of an immune response.  Commandeur et al., teach the in vivo expressed Mycobacterium tuberculosis (IVE-TB) antigen Rv2034 induces CD4+ T-cells that protect against pulmonary infection.  Millington et al., teach EspC induces a strong IFN- and dual IFN- /IL-2 response in active TB.  Anantha et al., teach administration induces an immune response. Therefore production of immune response upon administration to a recipient is not a markedly different characteristic. Instead it’s the natural response of a host to Mtb antigens. 
Applicants do not argue that the components have a markedly different structure; nor do applicants argue that the properties of the composition are markedly different from their natural counterparts.  There is no indication that mixing these components changes the structure, function, or other properties of the antigens or adjuvant.  For example, the claim encompasses a mixture where the antigens are in the presence of an adjuvant, but such mixing does not change the structure, function, or other properties of the antigens or the adjuvant in any marked way. Instead, the antigens retains their naturally occurring structure and function, and is merely dispersed in the adjuvant, which also retains its naturally occurring structure and function. Thus, for at least one embodiment within the broadest reasonable interpretation, the claimed mixture as a whole does not display markedly different characteristics compared to the naturally occurring counterparts. Accordingly, each component (the antigens and the adjuvant) are “product of nature”.  Thus, the rejection is maintained.


Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 6-7, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anantha et al., (US Patent Pub. 2014/0377300  published Dec. 25, 2014; priority to June 2013).
The claims are drawn to a composition comprising an adjuvant and at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens are chosen from Rv1009, Rv3136, Rv3615c, Rv2628, Rv2034, and Rv3136 N-terminus, wherein the composition does not comprise a fusion protein.
Anantha et al., disclose compositions that comprise at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigens, and at least one resuscitation Mtb antigen [para. 011].  Claim 1 of Anantha et al., is quoted as 
“A composition or fusion protein comprising at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens comprise: at least one acute Mtb antigen, at least one latent Mtb antigen, and at least one 
resuscitation Mtb antigen; or at least two latent Mtb antigens, and at least 
one resuscitation Mtb antigen.
Claim 1 of Anantha et al., teach a composition OR a fusion protein; thus teaching composition which are NOT fusions. Specifically, claim 4 is not a fusion.  See also claims 2-3, 6, 10-11 and 19. 
The Mtb antigen PPE51 is also known as Rv3136 [para. 0069]. Anantha et al., disclose instantly claimed SEQ ID NO:8 identified as Rv3136.The Mtb antigens include PPE51, Rv3615c Ag85B and ESAT6 [para. 0064]. Anantha et al., disclose instantly claimed SEQ ID NO:11 identified as Rv3615c; and instantly claimed SEQ ID NO:18 identified as Rv3136 N-terminus and the nucleotide sequence set forth in instantly claimed SEQ ID NO:17. The latent Mtb antigen is Rv2628 [para. 0071]. Anantha et al., disclose instantly claimed SEQ ID NO:14 identified as Rv2628. The resuscitation Mtb antigen RpfB is also known as Rv1009 [para. 0077]. Anantha et al., disclose instantly claimed SEQ ID NO:4 identified as Rv1009 and the nucleotide sequence set forth in instantly claimed SEQ ID NO:3.
RpfB induces a much stronger immune response than RpfD, particularly when RpfB is at the 5′ end of the fusion protein [Fig. 5]. The composition comprises at least five Mtb antigens [para. 0125]. The Mtb antigens, are modified as described herein retain their ability to elicit an immune response against Mycobacterium tuberculosis. That is, modification of a particular Mtb antigen, will still allow the resultant Mtb antigen, to elicit an immune response against Mycobacterium tuberculosis [0098].  
Anantha et al., provides methods of eliciting an immune response against Mycobacterium tuberculosis in a mammal comprising administering to the mammal an immunologically sufficient amount of a composition comprising at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigen, and at least one resuscitation Mtb antigen; or at least two latent Mtb antigens, and at least one resuscitation Mtb antigen; and a pharmaceutically acceptable carrier [para. 0013].
The composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigen, and at least one resuscitation Mtb antigen; or at least two latent Mtb antigens, and at least one resuscitation Mtb antigen; and a pharmaceutically acceptable carrier [para. 0020]. The compositions can also include an active therapeutic agent and a variety of other pharmaceutically acceptable components including adjuvants [para. 0128].   Adjuvant agents, can be immune-stimulating complexes (ISCOMS), Freund's incomplete adjuvant, LPS analog including monophosphoryl lipid A, muramyl peptides, quinone analogs, vesicles such as squalene and squalane, hyaluronic acid, lipids, liposomes, calcium ions, viral proteins, polyanions, polycations, or nanoparticles, or other known transfection facilitating agents [para. 0141]. Usually, the subject is a human but non-human mammals including transgenic mammals can also be treated [para. 135]. In some embodiments, the compositions can be administered to a subject by injection, intrapulmonary by using standard methods. Alternately, the compositions can be administered to a subject by routes including oral or nasal. The composition can also be administered via the respiratory tract, for example, using a nebulizer, or a metered dose inhaler [para. 0136].  Both are known to deliver aerosols.
Anantha et al., teaching instantly claimed SEQ ID NO:3
BBS00446
ID   BBS00446 standard; protein; 362 AA.
AC   BBS00446;
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis resuscitation Mtb antigen RpfB, SEQ 42.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.
CC PF   24-JUN-2014; 2014US-00313694.
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00444.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 42; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis resuscitation Mtb 
CC   antigen RpfB, which is used in the novel composition of the invention for  eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 362 AA;

Alignment Scores:
Length:                 362    
Score:                  1847.00        Matches:       362    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            91.7%          Indels:        0      
DB:                     21             Gaps:          0      

US-15-624-853-1 (1-1089) x BBS00446 (1-362)

Qy          1 ATGTTGCGCCTGGTAGTCGGTGCGCTGCTGCTGGTGTTGGCGTTCGCCGGTGGCTATGCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetLeuArgLeuValValGlyAlaLeuLeuLeuValLeuAlaPheAlaGlyGlyTyrAla 20

Qy       61 GTCGCCGCATGCAAAACGGTGACGTTGACCGTCGACGGAACCGCGATGCGGGTGACCACG 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       21 ValAlaAlaCysLysThrValThrLeuThrValAspGlyThrAlaMetArgValThrThr 40

Qy      121 ATGAAATCGCGGGTGATCGACATCGTCGAAGAGAACGGGTTCTCAGTCGACGACCGCGAC 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       41 MetLysSerArgValIleAspIleValGluGluAsnGlyPheSerValAspAspArgAsp 60

Qy      181 GACCTGTATCCCGCGGCCGGCGTGCAGGTCCATGACGCCGACACCATCGTGCTGCGGCGT 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AspLeuTyrProAlaAlaGlyValGlnValHisAspAlaAspThrIleValLeuArgArg 80

Qy      241 AGCCGTCCGCTGCAGATCTCGCTGGATGGTCACGACGCTAAGCAGGTGTGGACGACCGCG 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       81 SerArgProLeuGlnIleSerLeuAspGlyHisAspAlaLysGlnValTrpThrThrAla 100

Qy      301 TCGACGGTGGACGAGGCGCTGGCCCAACTCGCGATGACCGACACGGCGCCGGCCGCGGCT 360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      101 SerThrValAspGluAlaLeuAlaGlnLeuAlaMetThrAspThrAlaProAlaAlaAla 120

Qy      361 TCTCGCGCCAGCCGCGTCCCGCTGTCCGGGATGGCGCTACCGGTCGTCAGCGCCAAGACG 420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 SerArgAlaSerArgValProLeuSerGlyMetAlaLeuProValValSerAlaLysThr 140

Qy      421 GTGCAGCTCAACGACGGCGGGTTGGTGCGCACGGTGCACTTGCCGGCCCCCAATGTCGCG 480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      141 ValGlnLeuAsnAspGlyGlyLeuValArgThrValHisLeuProAlaProAsnValAla 160

Qy      481 GGGCTGCTGAGTGCGGCCGGCGTGCCGCTGTTGCAAAGCGACCACGTGGTGCCCGCCGCG 540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      161 GlyLeuLeuSerAlaAlaGlyValProLeuLeuGlnSerAspHisValValProAlaAla 180

Qy      541 ACGGCCCCGATCGTCGAAGGCATGCAGATCCAGGTGACCCGCAATCGGATCAAGAAGGTC 600
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      181 ThrAlaProIleValGluGlyMetGlnIleGlnValThrArgAsnArgIleLysLysVal 200

Qy      601 ACCGAGCGGCTGCCGCTGCCGCCGAACGCGCGTCGTGTCGAGGACCCGGAGATGAACATG 660
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      201 ThrGluArgLeuProLeuProProAsnAlaArgArgValGluAspProGluMetAsnMet 220

Qy      661 AGCCGGGAGGTCGTCGAAGACCCGGGGGTTCCGGGGACCCAGGATGTGACGTTCGCGGTA 720
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      221 SerArgGluValValGluAspProGlyValProGlyThrGlnAspValThrPheAlaVal 240

Qy      721 GCTGAGGTCAACGGCGTCGAGACCGGCCGTTTGCCCGTCGCCAACGTCGTGGTGACCCCG 780
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      241 AlaGluValAsnGlyValGluThrGlyArgLeuProValAlaAsnValValValThrPro 260

Qy      781 GCCCACGAAGCCGTGGTGCGGGTGGGCACCAAGCCCGGTACCGAGGTGCCCCCGGTGATC 840
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      261 AlaHisGluAlaValValArgValGlyThrLysProGlyThrGluValProProValIle 280

Qy      841 GACGGAAGCATCTGGGACGCGATCGCCGGCTGTGAGGCCGGTGGCAACTGGGCGATCAAC 900
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      281 AspGlySerIleTrpAspAlaIleAlaGlyCysGluAlaGlyGlyAsnTrpAlaIleAsn 300

Qy      901 ACCGGCAACGGGTATTACGGTGGTGTGCAGTTTGACCAGGGCACCTGGGAGGCCAACGGC 960
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      301 ThrGlyAsnGlyTyrTyrGlyGlyValGlnPheAspGlnGlyThrTrpGluAlaAsnGly 320

Qy      961 GGGCTGCGGTATGCACCCCGCGCTGACCTCGCCACCCGCGAAGAGCAGATCGCCGTTGCC 1020
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      321 GlyLeuArgTyrAlaProArgAlaAspLeuAlaThrArgGluGluGlnIleAlaValAla 340


Qy     1021 GAGGTGACCCGACTGCGTCAAGGTTGGGGCGCCTGGCCGGTATGTGCTGCACGAGCGGGT 1080
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      341 GluValThrArgLeuArgGlnGlyTrpGlyAlaTrpProValCysAlaAlaArgAlaGly 360

Qy       1081 GCGCGC 1086
              ||||||
Db        361 AlaArg 362
Anantha et al., teaching instantly claimed SEQ ID NO:4
BBS00447
ID   BBS00447 standard; protein; 340 AA.
AC   BBS00447;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis resuscitation Mtb antigen RpfB, SEQ 43.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00445.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 43; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis resuscitation Mtb 
CC   antigen RpfB, which is used in the novel composition of the invention for
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 340 AA;
Query Match             100.0%;  Score 1746;  DB 21;  Length 340;        Best Local Similarity   100.0%;  
Matches  340;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACKTVTLTVDGTAMRVTTMKSRVIDIVEENGFSVDDRDDLYPAAGVQVHDADTIVLRRSR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ACKTVTLTVDGTAMRVTTMKSRVIDIVEENGFSVDDRDDLYPAAGVQVHDADTIVLRRSR 60

Qy       61 PLQISLDGHDAKQVWTTASTVDEALAQLAMTDTAPAAASRASRVPLSGMALPVVSAKTVQ 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 PLQISLDGHDAKQVWTTASTVDEALAQLAMTDTAPAAASRASRVPLSGMALPVVSAKTVQ 120

Qy      121 LNDGGLVRTVHLPAPNVAGLLSAAGVPLLQSDHVVPAATAPIVEGMQIQVTRNRIKKVTE 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 LNDGGLVRTVHLPAPNVAGLLSAAGVPLLQSDHVVPAATAPIVEGMQIQVTRNRIKKVTE 180

Qy      181 RLPLPPNARRVEDPEMNMSREVVEDPGVPGTQDVTFAVAEVNGVETGRLPVANVVVTPAH 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      181 RLPLPPNARRVEDPEMNMSREVVEDPGVPGTQDVTFAVAEVNGVETGRLPVANVVVTPAH 240

Qy      241 EAVVRVGTKPGTEVPPVIDGSIWDAIA GCEAGGNWAINTGNGYYGGVQFDQGTWEANGGL 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      241 EAVVRVGTKPGTEVPPVIDGSIWDAIA GCEAGGNWAINTGNGYYGGVQFDQGTWEANGGL 300

Qy        301 RYAPRADLATREEQIAVAEVTRLRQGWGAWPVCAARAGAR 340
              ||||||||||||||||||||||||||||||||||||||||
Db        301 RYAPRADLATREEQIAVAEVTRLRQGWGAWPVCAARAGAR 340
Anantha et al., teaching instantly claimed SEQ ID NO:8
BBS00422
ID   BBS00422 standard; protein; 380 AA.
XX
AC   BBS00422;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3136, SEQ 18.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
XX
CC PD   25-DEC-2014.
XX
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00419, BBS00420, BBS00421.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 18; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3136, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 380 AA;
 Query Match             100.0%;  Score 1910;  DB 21;  Length 380;
Best Local Similarity   100.0%;   Matches  380;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60

Qy       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120

Qy      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180

Qy      181 AQAAAVSQATDPLSLLIETVTQALQALTIPSFIPEDFTFLDAIFAGYATVGVTQDVESFV 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      181 AQAAAVSQATDPLSLLIETVTQALQALTIPSFIPEDFTFLDAIFAGYATVGVTQDVESFV 240

Qy      241 AGTIGAESNLGLLNVGDENPAEVTPGDFGIGELVSATSPGGGVSASGAGGAASVGNTVLA 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      241 AGTIGAESNLGLLNVGDENPAEVTPGDFGIGELVSATSPGGGVSASGAGGAASVGNTVLA 300

Qy      301 SVGRANSIGQLSVPPSWAAPSTRPVSALSPAGLTTLPGTDVAEHGMPGVPGVPVAAGRAS 360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      301 SVGRANSIGQLSVPPSWAAPSTRPVSALSPAGLTTLPGTDVAEHGMPGVPGVPVAAGRAS 360

Qy        361 GVLPRYGVRLTVMAHPPAAG 380
              ||||||||||||||||||||
Db        361 GVLPRYGVRLTVMAHPPAAG 380

Anantha et al., teaching instantly claimed SEQ ID NO:11
BBS00425
ID   BBS00425 standard; protein; 103 AA.
AC   BBS00425;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3615c, SEQ 21.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.

CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00423, BBS00424.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 21; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3615c, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 103 AA;

Query Match             100.0%;  Score 523;  DB 21;  Length 103;
Best Local Similarity   100.0%;  
Matches  103;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60

Qy         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103
              |||||||||||||||||||||||||||||||||||||||||||
Db         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103


Anantha et al., teaching instantly claimed SEQ ID NO:14
BS00443
ID   BBS00443 standard; protein; 120 AA.
AC   BBS00443;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv2628c, SEQ 39.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00441, BBS00442.
XX
SQ   Sequence 120 AA;

Query Match             100.0%;  Score 637;  DB 21;  Length 120; Best Local Similarity   100.0%;   Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSTQRPRHSGIRAVGPYAWAGRCGRIGRWGVHQEAMMNLAIWHPRKVQSATIYQVTDRSH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSTQRPRHSGIRAVGPYAWAGRCGRIGRWGVHQEAMMNLAIWHPRKVQSATIYQVTDRSH 60

Qy       61 DGRTARVPGDEITSTVSGWLSELGTQSPLADELARAVRIGDWPAAYAIGEHLSVEIAVAV 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 DGRTARVPGDEITSTVSGWLSELGTQSPLADELARAVRIGDWPAAYAIGEHLSVEIAVAV 120

Anantha et al., teaching instantly claimed SEQ ID NO:17
BBS00422
ID   BBS00422 standard; protein; 380 AA.
XX
AC   BBS00422;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3136, SEQ 18.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
XX
CC PD   25-DEC-2014.
XX
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00419, BBS00420, BBS00421.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 18; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3136, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 380 AA;
Alignment Scores:
Length:                 380    
Score:                  908.00         Matches:       180    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            87.0%          Indels:        0      
DB:                     21             Gaps:          0      
US-15-624-853-17 (1-540) x BBS00422 (1-380)

Qy          1 ATGGATTTCGCACTGTTACCACCGGAAGTCAACTCCGCCCGGATGTACACCGGCCCTGGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAspPheAlaLeuLeuProProGluValAsnSerAlaArgMetTyrThrGlyProGly 20

Qy       61 GCAGGATCGCTGTTGGCTGCCGCGGGCGGCTGGGATTCGCTGGCCGCCGAGTTGGCCACC 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       21 AlaGlySerLeuLeuAlaAlaAlaGlyGlyTrpAspSerLeuAlaAlaGluLeuAlaThr 40

Qy      121 ACAGCCGAGGCATATGGATCGGTGCTGTCCGGACTGGCCGCCTTGCATTGGCGTGGACCG 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       41 ThrAlaGluAlaTyrGlySerValLeuSerGlyLeuAlaAlaLeuHisTrpArgGlyPro 60

Qy      181 GCAGCGGAATCGATGGCGGTGACGGCCGCTCCCTATATCGGTTGGCTGTACACGACCGCC 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AlaAlaGluSerMetAlaValThrAlaAlaProTyrIleGlyTrpLeuTyrThrThrAla 80

Qy      241 GAAAAGACACAGCAAACAGCGATCCAAGCCAGGGCGGCAGCGCTGGCCTTCGAGCAAGCA 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       81 GluLysThrGlnGlnThrAlaIleGlnAlaArgAlaAlaAlaLeuAlaPheGluGlnAla 100

Qy      301 TACGCAATGACCCTGCCGCCACCGGTGGTAGCGGCCAACCGGATACAGCTGCTAGCACTG 360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      101 TyrAlaMetThrLeuProProProValValAlaAlaAsnArgIleGlnLeuLeuAlaLeu 120

Qy      361 ATCGCGACGAACTTCTTCGGCCAGAACACTGCGGCGATCGCGGCCACCGAGGCACAGTAC 420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 IleAlaThrAsnPhePheGlyGlnAsnThrAlaAlaIleAlaAlaThrGluAlaGlnTyr 140

Qy      421 GCCGAGATGTGGGCCCAGGACGCCGCCGCGATGTACGGTTACGCCACCGCCTCAGCGGCT 480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      141 AlaGluMetTrpAlaGlnAspAlaAlaAlaMetTyrGlyTyrAlaThrAlaSerAlaAla 160
Qy     481 GCGGCCCTGCTGACACCGTTCTCCCCGCCGCGGCAGACCACCAACCCGGCCGGCCTGACC 540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      161 AlaAlaLeuLeuThrProPheSerProProArgGlnThrThrAsnProAlaGlyLeuThr 180

Anantha et al., teaching instantly claimed SEQ ID NO:18
BBS00422
ID   BBS00422 standard; protein; 380 AA.
XX
AC   BBS00422;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3136, SEQ 18.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
XX
CC PD   25-DEC-2014.
XX
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00419, BBS00420, BBS00421.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 18; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3136, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 380 AA;

  Query Match             100.0%;  Score 908;  DB 21;  Length 380;        Best Local Similarity   100.0%;   Matches  180;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60

Qy       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120

Qy      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180
Therefore, Anantha et al., disclose the rejected claims.

Response to Arguments
7.	Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 
Applicants first set forth a discussion regarding a genus does not always anticipate a claim to a species within the genus. In this case, the genus /species argument is misplaced. Anantha et al., describes the specific “species” of Mtb antigens by name and amino acid and nucleotide sequence. . Anantha et al., not only provides the names of the instantly claimed Mtb antigens, Anantha et al., discloses the sequences for the Mtb antigens, which have 100% sequence identity as evidenced by the provided sequence alignment of SEQ ID NOs: ,4, 8, 11,1, 17 and 18. Therefore, whatever lense applicants wish to view the teaching of Anantha et al; Anantha et al., disclose a composition comprising an adjuvant and at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens are Rv1009, Rv3136,  Rv2628, Rv3615c, and Rv3136 N-terminus, wherein the composition does not comprise a fusion protein.
It is noted that MPEP 2131 states that:  “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Further, MPEP 2131 states: When a claim covers structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Furthermore, MPEP 2131 states:  “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. Therefore, because Anantha et al., teach composition not in fusion form, and Mtb antigens not as fusions used in compositions comprising adjuvants to elicit a protective immune response, then Anantha et al. teach  each and every element of the instant claims.
Applicants argue that Anantha does not teach the inclusion of Rv2034.  However the inclusion of Rv2034 is not a requirement of the instantly rejected claims. The instantly rejected claims recite the inclusion of Rv2034 in the alternative. The claims require an adjuvant and at least three Mycobacterium tuberculosis (Mtb) antigens, chosen from five Mtb antigens i.e., Rv1009, Rv3136,  Rv2628, Rv3615c, and Rv3136 N-terminus.  Therefore, Anantha et al., do not need to recite the inclusion of Rv2034 to anticipate the instantly rejected claims. 
Applicants assert the Mtb antigen Rv3136 N-terminus refers to an N-terminal portion of a Rv3136 antigen, i.e., not an intact antigen. As such, compositions comprising the Mtb antigen Rv3136 N-terminus are novel over Anantha. However the current claim language uses the term “comprise” and “comprising”.  The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).  Therefore applicants’ argument that Anantha et al., is obvious because it discloses s a shorter sequence regarding the Rv3136 N-terminus  is not persuasive since Anantha et al., disclose the same N-terminus comprised with the Rv3136 N terminus antigen. If applicants does not wish to claim the intact antigen, then applicant is invited to amend their claim language to recite exactly what included and excluded. 
It is further noted, that whether the Rv3136 N-terminus intact antigen or fragment is included; Anantha et al., still disclose a composition comprising an adjuvant and at least three Mycobacterium tuberculosis (Mtb) antigens, including  Mtb antigens Rv1009, Rv3136,  Rv2628, and Rv3615c.  
Applicants argue whether the claimed Mtb antigen Rv2628 and Anantha’s Rv2628c are the same.  In this case, Anantha et al., provides a sequence with 100% sequence identity to instantly claimed SEQ ID NO:1 identified as Rv2628. Therefore, Anantha et al., clearly teach an identical Rv2628 Mtb antigen and applicants argument is not found persuasive. 
Applicants argue whether the claimed Mtb antigen Rv2628 is an acute or latent Mtb antigen. Applicant is informed that the name or identification status of the antigen do not change its amino acid sequence structure. In this case, Anantha et al., identified Rv2628 by its amino acid sequence which is identical to the instantly claimed Rv2628.  Therefore a recitation of the intended name or classification  of the Rv2628 Mtb antigen or any other Mtb antigen does not result in a structural difference between the claimed invention and the prior art. In this case, the evidence of record shows the structures are identical and thereby anticipated. 
Applicants argue about the selection of Rv3136 or Rv3615c in particular. Contrary to Applicants argument, Anantha et al., specifically and explicitly point to a composition comprising  PPE51 (Rv3136), Rv1733c, Rv2628c, and RpfB (Rv1009) in Anantha’s claims 4 and 17. Anantha et al., points to embodiments, where the acute Mtb antigen is Ag85B, ESAT6, or Rv3615c. Anantha et al., describes the  nucleotide sequence encoding the acute Mtb antigen Rv3615c is shown in Table 1 as SEQ ID NO: 19 (mycobacterial sequence; not codon optimized) and as SEQ ID NO:20 (human optimized), and an amino acid sequence of Rv3615c is shown in Table 1 as SEQ ID NO:21.  Therefore, Anantha et al., clearly teach the selection of Rv3136 or Rv3615c.  
Applicants argue that Anantha et al., provides choices regarding the selection of Mtb antigens, just like the instant claims.  MPEP 2131 states: “When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art.” Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) and Applicant concedes that compositions within the scope of the claim were known in the prior art.  Furthermore, MPEP 2131 states:  “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. Therefore, because Anantha et al. disclose a composition comprising an adjuvant and at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens are chosen from Rv1009, Rv3136, Rv3615c, Rv2628, Rv2034, and Rv3136 N-terminus, wherein the composition does not comprise a fusion protein, the argument is not persuasive. 
In conclusion, none of applicants’ arguments are found persuasive especially when Anantha et al., specifically claimed and taught compositions comprising multiple antigens, not in fusion form identified by their amino acid sequence.  Therefore, applicants; arguments are not persuasive and the rejection is maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1-7, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anantha et al., (US Patent Pub. 2014/0377300 published Dec. 25, 2014) in view of 
Commandeur et al., (Vaccine. Volume 32, Issue 29, 17 June 2014, Pages 3580-3588) as evidenced by Aagaard et al., (US Patent 8,703,151 Published April, 2014) and Millington et al., (Proc Natl Acad Sci U S A. 2011 Apr 5;108(14):5730-5).

The claims are drawn to a composition comprising an adjuvant and at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens are chosen from Rv1009, Rv3136, Rv3615c, Rv2628, Rv2034, and Rv3136 N-terminus, wherein the composition does not comprise a fusion protein.
Anantha et al., has been discussed above as teaching compositions that comprise at least four or five Mycobacterium tuberculosis (Mtb) antigens, wherein the composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigens, and at least one resuscitation Mtb antigen [para. 011]. The composition comprises at least five Mtb antigens [para. 0125]. The acute Mtb antigen PPE51 is also known as Rv3136 [para. 0069]. Acute Mtb antigens include PPE51, Rv3615c Ag85B and ESAT6 [para. 0064]. The latent Mtb antigen is Rv2628 [para. 0071]. The resuscitation Mtb antigen RpfB is also known as Rv1009 [para. 0077]. RpfB induces a much stronger immune response than RpfD [Fig. 5].  See the instantly claimed sequence alignments. However, Anantha et al., does not teach the inclusion of Rv2034.
Commandeur et al., teach the in vivo expressed Mycobacterium tuberculosis (IVE-TB) antigen Rv2034 induces CD4+ T-cells that protect against pulmonary infection. The lack of sufficient protection induced by Mycobacterium bovis BCG, the current vaccine for TB, as well as the impact of HIV co-infection and the emergence of drug resistant Mycobacterium tuberculosis (Mtb) strains all urge for improved vaccines against TB [abstract].   A minimal requirement for Mtb vaccine antigens is there in vivo expression during Mtb infection and ability to trigger significant immune responses. Commandeur et al., identified a new class of Mtb antigens, designated IVE-TB (in vivo expressed) antigens. These included Rv2034, a protein that was expressed during pulmonary infection and strongly recognized by human T-cells [abstract].   Rv2034 immunization induces antibodies directed against Mtb [Section 3.5]. Rv2034 induces protection against live Mtb challenge in HLA-DR3 mice and guinea pigs [Section 3.6]. Commandeur et al., provided evidence that IVE-TB antigens can induce strong immune responses and are vaccine candidates. In this study, the IVE-TB protein Rv2034 was analyzed in vivo and induced specific cellular as well as humoral immunity in HLA-DR3 mice [Section 4]. Polyfunctional IFN-+TNF-+IL-2+ T-cells have been shown to be functionally superior in vaccine-induced protection in animal models where these cells often induced in Mtb vaccine studies in humans. Rv2034 immunization induced strong IFN- +/TNF+ and IFN- + CD4+ T-cells [Section 4]. Summarized, the IVE-TB protein Rv2034 has protective efficacy as evidenced by the ability to reduce the bacterial load in lungs after Mtb challenge in two animal models, thereby demonstrating their potential for vaccination in multistage hybrid vaccines against TB [Section 4]. The sequence of Rv2034 is evidenced by the teaching of Aagaard et al. in view of Commandeur et al., and is evidenced the teaching of Aagaard et al., with specific reference to peptide based vaccines by targeting the response to both types of epitopes by inducing T-cells and T-cell inducing Mtb vaccines. 
Aagaard et al., teach instantly claimed SEQ ID NO:15
US-13-623-733B-26
; Sequence 26, Application US/13623733B
; Patent No. 8703151
; GENERAL INFORMATION
;  APPLICANT: Aagaard, Claus
;  APPLICANT:Vingsbo-Lundberg, Carina
;  APPLICANT:Andersen, Peter
;  TITLE OF INVENTION: TUBERCULOSIS VACCINES COMPRISING ANTIGENS EXPRESSED
;  TITLE OF INVENTION:DURING THE LATENT INFECTION PHASE
;  FILE REFERENCE: PLOUG8.003D1
;  CURRENT APPLICATION NUMBER: US/13/623,733B
;  CURRENT FILING DATE: 2012-09-20
;  PRIOR APPLICATION NUMBER: 13/335,133
;  PRIOR FILING DATE: 2011-12-22
;  PRIOR APPLICATION NUMBER: 13/101,980
;  PRIOR FILING DATE: 2011-05-05
;  PRIOR APPLICATION NUMBER: 11/993,199
;  PRIOR FILING DATE: 2008-07-25
;  PRIOR APPLICATION NUMBER: PCT/DK2006/000356
;  PRIOR FILING DATE: 2006-06-20
;  PRIOR APPLICATION NUMBER: PA 2005 01393
;  PRIOR FILING DATE: 2005-10-05
;  PRIOR APPLICATION NUMBER: PA 2005 00924
;  PRIOR FILING DATE: 2005-06-23
;  NUMBER OF SEQ ID NOS: 97
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Mycobacterium tuberculosis
US-13-623-733B-26

Alignment Scores:
Length:                 107    
Score:                  550.00         Matches:       107    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            88.7%          Indels:        0      
DB:                     6              Gaps:          0      

US-15-624-853-15 (1-324) x US-13-623-733B-26 (1-107)

Qy          1 GTGTCCACTTACAGATCACCGGATCGCGCTTGGCAGGCGCTGGCGGACGGCACTCGCCGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ValSerThrTyrArgSerProAspArgAlaTrpGlnAlaLeuAlaAspGlyThrArgArg 20

Qy       61 GCCATCGTGGAGCGGCTGGCGCACGGCCCGCTGGCCGTCGGCGAGTTGGCCCGCGACCTG 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       21 AlaIleValGluArgLeuAlaHisGlyProLeuAlaValGlyGluLeuAlaArgAspLeu 40

Qy      121 CCCGTCAGCCGACCCGCGGTGTCACAGCACCTCAAAGTGCTCAAGACCGCCAGGCTGGTG 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       41 ProValSerArgProAlaValSerGlnHisLeuLysValLeuLysThrAlaArgLeuVal 60

Qy      181 TGCGACCGCCCCGCGGGAACACGCCGCGTCTACCAGCTCGACCCGACAGGCCTTGCGGCA 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 CysAspArgProAlaGlyThrArgArgValTyrGlnLeuAspProThrGlyLeuAlaAla 80

Qy      241 TTGCGCACCGACCTCGACCGGTTCTGGACACGCGCCCTGACTGGCTACGCGCAGCTCATC 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       81 LeuArgThrAspLeuAspArgPheTrpThrArgAlaLeuThrGlyTyrAlaGlnLeuIle 100

Qy        301 GACTCCGAAGGAGACGACACA 321
              |||||||||||||||||||||
Db        101 AspSerGluGlyAspAspThr 107

Aagaard et al., teach instantly claimed SEQ ID NO:16
6S-13-623-733B-26
; Sequence 26, Application US/13623733B
; Patent No. 8703151
; GENERAL INFORMATION
;  APPLICANT: Aagaard, Claus
;  APPLICANT:Vingsbo-Lundberg, Carina
;  APPLICANT:Andersen, Peter
;  TITLE OF INVENTION: TUBERCULOSIS VACCINES COMPRISING ANTIGENS EXPRESSED
;  TITLE OF INVENTION:DURING THE LATENT INFECTION PHASE
;  FILE REFERENCE: PLOUG8.003D1
;  CURRENT APPLICATION NUMBER: US/13/623,733B
;  CURRENT FILING DATE: 2012-09-20
;  PRIOR APPLICATION NUMBER: 13/335,133
;  PRIOR FILING DATE: 2011-12-22
;  PRIOR APPLICATION NUMBER: 13/101,980
;  PRIOR FILING DATE: 2011-05-05
;  PRIOR APPLICATION NUMBER: 11/993,199
;  PRIOR FILING DATE: 2008-07-25
;  PRIOR APPLICATION NUMBER: PCT/DK2006/000356
;  PRIOR FILING DATE: 2006-06-20
;  PRIOR APPLICATION NUMBER: PA 2005 01393
;  PRIOR FILING DATE: 2005-10-05
;  PRIOR APPLICATION NUMBER: PA 2005 00924
;  PRIOR FILING DATE: 2005-06-23
;  NUMBER OF SEQ ID NOS: 97
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Mycobacterium tuberculosis
US-13-623-733B-26

  Query Match             100.0%;  Score 550;  DB 6;  Length 107;         Best Local Similarity   100.0%;   Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VSTYRSPDRAWQALADGTRRAIVERLAHGPLAVGELARDLPVSRPAVSQHLKVLKTARLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VSTYRSPDRAWQALADGTRRAIVERLAHGPLAVGELARDLPVSRPAVSQHLKVLKTARLV 60

Qy         61 CDRPAGTRRVYQLDPTGLAALRTDLDRFWTRALTGYAQLIDSEGDDT 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CDRPAGTRRVYQLDPTGLAALRTDLDRFWTRALTGYAQLIDSEGDDT 107

Furthermore, Anantha et al., teach the inclusion of Rv3136 while Millington et al., teach Rv3615c is a highly immunodominant RD1 (Region of Difference 1)-dependent secreted antigen specific for Mycobacterium tuberculosis infection.  A major challenge in vaccine development is to identify immunodominant antigens that elicit a strong IFN- and IFN-/IL-2 polyfunctional response from effector and memory T cells of both CD4+ and CD8+ T-cell subsets. Candidate vaccine antigens also need to be widely recognized in infected individuals to be immunogenic and effective in genetically heterogeneous outbred populations.
Millington et al., identified the ESAT-6–like protein, Esx-1 substrate protein C EspC also known as Rv3615c, as an interesting candidate. EspC is a small protein similar in length to ESAT-6, CFP-10, and other members of the ESAT-6 family, and has a low molecular mass assigning it to the narrow fraction of proteins that is strongly recognized by T cells isolated from patients with TB [Page 5730. Col.2]. Millington et al., teach t-cell recognition of EspC in active and latent TB infections [Results]. EspC Contains Multiple, Broadly Recognized T-Cell Epitopes and the EspC Peptide Specific, IFN-–Secreting T Cells Are CD4+. EspC Is a Target of Polyfunctional T Cells Secreting both IFN- and IL-2 [Results]. Millington et al., determined that EspC-derived peptides are recognized by both CD4+ and CD8+ IFN-–secreting T cells, induction of the latter being consistent with EspC secretion and access to the cytosolic MHC class I antigen-processing pathway during intracellular infection in vivo [Discussion]. Surprisingly, T-cell responses to EspC were as highly specific (93%) for MTB infection as responses to ESAT-6 and CFP-10 [abstract]. The high immunodominance of EspC, equivalent to that of ESAT-6 and CFP-10, makes it a TB vaccine candidate, and its high specificity confers strong potential for T-cell–based immunodiagnosis [abstract]. Millington et al., found that EspC induces a strong IFN- and dual IFN- /IL-2 response in active TB [Discussion]. 
Millington et al., teach instantly claimed SEQ ID NO:11 

RP   SUBCELLULAR LOCATION, AND BIOTECHNOLOGY.
RX   PubMed=21427227; DOI=10.1073/pnas.1015153108;
RA   Millington K.A., Fortune S.M., Low J., Garces A., Hingley-Wilson S.M.,
RA   Wickremasinghe M., Kon O.M., Lalvani A.;
RT   "Rv3615c is a highly immunodominant RD1 (Region of Difference 1)-
RT   dependent secreted antigen specific for Mycobacterium tuberculosis
RT   infection.";
RL   Proc. Natl. Acad. Sci. U.S.A. 108:5730-5735(2011).
Query Match             100.0%;  Score 523;  DB 1;  Length 103;
  Best Local Similarity   100.0%;  
  Matches  103;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60

Qy         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103
              |||||||||||||||||||||||||||||||||||||||||||
Db         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103

Therefore, it would have been prima facie obvious at the time of applicants’ invention to incorporate Rv2034 from Commandeur et al., as evidenced by Aagaard et al., into the composition of Anantha et al., comprising Rv1009, Rv3136, Rv3615c, and/or Rv2628, in order to provide a composition which induces specific cellular as well as humoral immunity and provides protection against Mycobacterium tuberculosis pulmonary lung infection. Furthermore, Anantha et al., and Millington et al., teach the inclusion of Rv3615c; where Millington et al., teach Rv3136C contains multiple, broadly recognized T-Cell epitopes recognized in active and latent TB infections. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the Mtb antigens because the vaccine candidates Rv3136c is known to induce a strong IFN- and dual IFN- /IL-2 response in active TB and Rv2034 is known to induce a strong IFN- +/TNF+ and IFN- + CD4+ T-cells response.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine multiple Mtb antigens where there is no change in the respective function of the Mtb antigens, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Response to Arguments
9.	Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 
Applicants point out that Anantha et al’s disclose fusion proteins for the antigens.  Applicants assert that the Office has not identified a motivation to dismantle Anantha’s fusion proteins to arrive at a composition does not comprise a fusion protein. However Applicants is reminded that Anantha is not limited to only teaching fusion proteins. Therefore, there is nothing to dismantle. Anantha et al., clear teach composition which are not fusions. Similarly, Commandeur et al., as evidenced by Aagaard et al., and Millington et al., are not limited to teaching fusions. Thus, it would have been prima facie obvious at the time of applicants’ invention to incorporate Rv2034 from Commandeur et al., as evidenced by Aagaard et al., into the composition of Anantha et al., comprising Rv1009, Rv3136, Rv3615c, and/or Rv2628, in order to provide a composition which induces specific cellular as well as humoral immunity and provides protection against Mycobacterium tuberculosis pulmonary lung infection. Furthermore, Anantha et al., and Millington et al., teach the inclusion of Rv3615c; where Millington et al., teach Rv3136C contains multiple, broadly recognized T-Cell epitopes recognized in active and latent TB infections.
Applicants argue that the combination of Mtb antigens and the generation of a greater immune response teaches away from the combination of prior art references. However this argument is incorrect. Instant claims 1-7 and 18 are drawn to a composition product and not the generation of specific threshold immune response. The amount of immune response is not a claimed limitation of the instant claims 1-7 and 18. Claim 21 requires any immune response to be elicited,  Claim 21 does not require a greater or higher immune response; thus applicants argument is not persuasive. As long as the prior art teach that any immune response was generated; the prior art teaches the claimed limitations.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the generation of higher or greater immune responses ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
It is noted that claims 1-3, 5-7, 18, and 21-23 do not require four or five antigens. Anantha et al., clearly teach at least three antigens, and the adjuvant, not in fusion form. Claim 1 of Anantha et al., is quoted as 
“A composition or fusion protein comprising at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens comprise: at least one acute Mtb antigen, at least one latent Mtb antigen, and at least one 
resuscitation Mtb antigen; or at least two latent Mtb antigens, and at least 
one resuscitation Mtb antigen.
Therefore Anantha et al., is obviously not limited to teaching or claiming fusion proteins because Anantha et al., clearly teach and claims composition comprising several not fused Mtb antigens. Millington et al., teach the inclusion of Rv3615c; where Millington et al., teach Rv3136C contains multiple, broadly recognized T-Cell epitopes recognized in active and latent TB infections; and  Rv3136c is known to induce a strong IFN- and dual IFN- /IL-2 response in active TB and Rv2034 is known to induce a strong IFN- +/TNF+ and IFN- + CD4+ T-cells response. Therefore, the Office has provided scientific evidence as motivation for including these specific antigens within the claimed composition. 

In addition, Applicant respectfully submits that the Office’s assertion that ““[i]t is well known to combine multiple Mtb antigens where there is no change in the respective function of the Mtb antigens...” is not properly based on common knowledge (see, M.P.E.P. §2144.03(C)). Despite Applicants’ assertion, the knowledge clearly is based upon Anantha et al., disclosure showing Anantha et al., specifically and explicitly claiming a composition comprising  PPE51 (Rv3136), Rv1733c, Rv2628c, and RpfB (Rv1009) in Anantha’s claims 4 and 17.  Anantha et al., taught A method of eliciting an immune response against Mycobacterium tuberculosis in a mammal comprising administering to the mammal an immunologically sufficient amount of the composition according to claim 11. The composition according to claim 11  comprises PPE51 (Rv3136), Rv1733c, Rv2628c, and RpfB (Rv1009).  Applicants evidence regarding compositions which are not fusions and contain multiple Mtb antigens within a composition can be seen by reviewing Anantha et al’s claims 1, 4, 11 and 17.  The compositions can further comprise a pharmaceutically acceptable excipient. The pharmaceutically acceptable excipient can be functional molecules as vehicles, adjuvants, carriers, or diluents [para 141]. Therefore, Anantha et al., taught compositions combining multiple Mtb antigen and an adjuvant which excludes fusion proteins. 

Applicants argue that the combination of Mtb antigens and the generation of a greater immune response teaches away from the combination of prior art references. However this argument is incorrect. First, the claims are drawn to a product and not the generation of specific threshold immune response. The amount of immune response is not a claimed limitation of the instant claims. Claim 21 requires any immune response to be elicited,  Claim 21 does not require a greater or higher immune response; thus applicants argument is not persuasive. As long as the prior art teach that any immune response was generated; the prior art teaches the claimed limitations.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the generation of higher or greater immune responses ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Finally, claims 1-3, 5-7, 18, and 21-23 do not require four or five antigens. Anantha et al., clearly teach at least three antigens, and the adjuvant, not in fusion form. Millington et al., teach the inclusion of Rv3615c; where Millington et al., teach Rv3136C contains multiple, broadly recognized T-Cell epitopes recognized in active and latent TB infections; and  Rv3136c is known to induce a strong IFN- and dual IFN- /IL-2 response in active TB and Rv2034 is known to induce a strong IFN- +/TNF+ and IFN- + CD4+ T-cells response. Therefore, the Office has provided scientific evidence as motivation for including these specific antigens within the claimed composition. 
Thus, the rejection is maintained.

Conclusion
10.	No claims allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JANA A HINES/Primary Examiner, Art Unit 1645